DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/18/2019 has been considered by the examiner.
Election/Restrictions
Applicant's election with traverse of Group I corresponding to claims 1-23 in the reply filed on 12/02/2021 is acknowledged.   This is not found persuasive because inventions of group I through group III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  
The requirement is still deemed proper and is therefore made FINAL.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ryan F. Heavener on January 26, 2022.
	The application has been amended as follows: 
IN THE CLAIMS
	Claims 24-30 are canceled.
Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Regarding independent claims 1 and 16 and their dependent thereof, the prior of record, specifically Cheng et al. (US 2018/0175946), Jaeger et al. (US 2017/0031005), and Miyagi et al. (US 2006/0148434) discloses an input terminal configured to receive a reception signal; an output terminal configured to output a digital output signal; a reception signal path coupled to and between the input terminal and the output terminal, wherein the reception signal path includes analog portion and a digital portion; a local oscillator configured to generate a reference signal; a directional coupler configured to couple the first test signal into the analog portion of the reception signal path; a mixer configured to receive the first test signal coupled into the reception signal path and the reference signal from the local oscillator. 
	However, none of the prior art cited alone or in combination provides the motivation to teach generate a first mixer output signal having a first test frequency equal to the constant frequency offset; a multi-frequency signal generator configured to generate a multi-tone test signal comprising a plurality of second test frequencies; a first combiner configured to combine at least the multi-tone test signal and the first mixer output signal to generate a combined signal; a front end signal processing circuit comprising an analog-to-digital converter (ADC) configured to convert the combined signal into a digital signal; a digital signal processor (DSP) configured to receive the digital signal from the digital portion of the reception signal path, and analyze a frequency response of the digital signal; and a cancelation circuit configured to generate a combined digital test signal, wherein the combined digital test signal comprises test frequency components corresponding to the first test frequency and the plurality of second test frequencies, wherein the cancelation circuit comprises a subtractor coupled to the digital portion of the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY X PHAM whose telephone number is (571)270-7115. The examiner can normally be reached Mon-Fri: 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 



/TIMOTHY X PHAM/Primary Examiner, Art Unit 3648